DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 A.H., the Father,
                                    Appellant,

                                        v.

           DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                          Appellees.

                                 No. 4D21-3049

                            [February 16, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Steven   J.   Levin,  Judge;    L.T.  Case    No.
432019000125DPAXMX.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed. See B.T. v. Dep’t of Child. & Fams., 300 So. 3d 1273, 1285
(Fla. 1st DCA 2020) (holding failure to provide notice required under Fla.
R. Juv. P. 8.530(a) is not per se reversible error); T.D. v. Dep’t of Child. &
Fams., 187 So. 3d 365 (Fla. 5th DCA 2016) (finding failure to provide oral
notice of right to file a motion alleging ineffective assistance of counsel was
not reversable error when parents did not attempt to demonstrate even a
prima facie case of ineffective assistance of counsel).

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                             *           *           *

   Not final until disposition of timely filed motion for rehearing.